Citation Nr: 0838659	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-38 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in part, denied service 
connection for bilateral hearing loss.

In November 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDING OF FACT

There is a lack of competent evidence of a nexus between 
current bilateral hearing loss disability and service, to 
include manifestations to a compensable degree within one 
year following discharge from service and continuity of 
symptomatology.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and sensorineural hearing loss may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court) have 
been fulfilled by information provided to the veteran in 
correspondence from the RO dated in January 2004, March 2005, 
and December 2007.  Those letters notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim and identified the veteran's 
duties in obtaining information and evidence to substantiate 
the claim.  He was also informed how disability evaluations 
and effective dates are assigned.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate the claim.  Service medical records 
were not found and were presumably destroyed by a fire at the 
records center in 1973.  The Board notes that of record is 
the veteran's separation examination. VA has a heightened 
duty to assist the veteran in developing his claim since the 
records may have been lost or destroyed by fire.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  VA provided the 
veteran with an examination and obtained a medical opinion.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

In the October 2008 informal hearing presentation, the 
veteran's representative argued that the June 2008 VA 
audiological evaluation report was not in compliance with the 
Board's November 2007 remand instructions.  He stated that 
the VA examiner did not address the significance of the 
veteran's comparative history of exposure to loud noises 
during service and following service and that the examiner 
failed to provide an adequate rationale regarding the 
etiology of the veteran's bilateral hearing loss.  The Board 
disagrees.  The VA examiner noted the veteran's in-service 
noise exposure, the finding of normal hearing at separation 
from service, and the veteran's 38-year history of post-
service noise exposure and concluded that the veteran's 
current hearing loss was not the result of in-service noise 
exposure.  The Board finds that such examination report 
complies with its November 2007 instructions.

Following the issuance of a June 2008 supplemental statement 
of the case, the veteran submitted an additional private 
medical record the following month, which showed a diagnosis 
of hearing loss.  The RO has not had an opportunity to 
consider the document, and the veteran did not waive initial 
consideration of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304(c) (2008).  However, the Board finds that the claim 
need not be remanded as a result of the submission, as it 
finds that the record is not pertinent to the claim on 
appeal.  Id.  Specifically, at the time of the June 2008 
supplemental statement of the case, a diagnosis of bilateral 
hearing loss disability was already of record, and VA has 
accepted that the veteran has a current diagnosis of 
bilateral hearing loss.  Therefore, this record only confirms 
a fact already considered by the RO.  For these reasons, the 
Board finds that a remand is unnecessary.  Id.  

II.  Analysis

The veteran asserts that he developed hearing loss from noise 
exposure in service.  He states that he went almost 
completely deaf on the firing range.  He also asserts that he 
was subjected to loud noises on a daily basis, as he was a 
truck driver for the combat engineers.  

The service records list the veteran's military occupational 
specialty as Heavy Vehicle Driver.  His DD form 214 shows 
receipt of the Korea Service Medal and one year and six 
months of foreign and/or sea service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2008), 
which provides the following:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  

A June 2008 VA audiological evaluation confirms that the 
veteran has a diagnosis of bilateral hearing loss disability 
for VA purposes.  Therefore, current disability is conceded.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of service connection for bilateral hearing loss.  
Initially, it must be noted that the veteran is a combat 
veteran and is entitled to the application of 38 U.S.C.A. § 
1154(b) (West 2002), as noted in the Board's November 2007 
remand.  Section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.  Section 1154(b) 
addresses the combat veteran's ability to allege that an 
event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
current disability or nexus to service, both of which 
competent medical evidence is generally required.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Here, the veteran alleges he had hearing loss as a result of 
exposure to loud noises while serving as a truck driver for 
the combat engineers in Korea.  The Board accepts the 
veteran's allegations as having hearing loss during his 
combat service; however, at the time of separation, 
examination of the veteran's hearing in both ears was 15/15 
with whispered voice, which means that his hearing was normal 
at the time he separated from service.  The first time that 
hearing loss is shown after service is in 2003, which is 
approximately 50 years following the veteran's discharge from 
service.  This is evidence against the claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).

Finally, the veteran was provided with a VA examination, and 
the examiner had an opportunity to review the veteran's 
claims file, listen to the veteran's report of history as to 
noise exposure both during and after service, and he 
determined that the veteran's hearing loss was not caused by 
or the result of noise exposure during military service.  
There is no competent evidence refuting this medical opinion.  
Again, while the veteran is competent to state that he 
sustained hearing loss while he was exposed to combat while 
in Korea, he is not competent to attribute the current 
bilateral hearing loss disability to his service, as that 
would require a medical opinion.  Beausoleil, 8 Vet. App. at 
464; see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for bilateral hearing loss disability cannot be 
granted because there is no competent evidence of hearing 
loss at the time he separated from service, no competent 
evidence of manifestations of sensorineural hearing loss to a 
compensable degree within one year following his discharge 
from service, no evidence of continuity of symptomatology of 
hearing loss from the time he separated from service until he 
filed his claim for service connection in 2003, and no 
competent evidence of a nexus between the bilateral hearing 
loss disability and service.  Accordingly, for the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss disability, and there is no doubt to 
be resolved. See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for bilateral hearing loss disability is 
denied.



________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


